Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 9 lines 16-17 states, “…a slim (200 end diameter) can 'A', a sleek or standard (202 end diameter) can 'B', or a king (206/209/300 end diameter),” but it is unclear what this is in reference to.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitations:
Claim 12 states, “the closure of claim 1 wherein the groove is configured to engage a beverage container having one of a class 200 end diameter, a class 202 end diameter, and a class 206/209/300 end diameter,” but it is unclear what the class end diameter number refers to.  Claim 12 recites the limitation "the groove" in line one of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 states, “The closure of claim 16 wherein the engagement portion moves radially outward when moving to the disengagement position;” it is unclear how claim 16 is dependent from claim 16.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Punge (US 7823736 B1) in view of Deubel (US 5765705 A).

In regards to claim 1, Punge teaches a closure (Fig. 5; 24) for a container (Fig. 1; 22) having a base (Fig. 2 and 5; mounting base or ring 34) and a lid (Fig. 1 and 5; 36), the base being adapted and configured to be attached to the container (Fig. 1 and 5; container 22 and mounting base or ring 34), the lid being pivotally connected to the base (Fig. 4; mounting base or ring 34, lid 36, and hinge 38) and moveable between an open position in which the lid is spaced from the base to provide access to an opening formed in the base (Fig. 5; mounting base or ring 34 and lid 36), and a closed position in which the lid abuts the base and extends over the opening formed in the base to block access to the opening (Fig. 1 and 3; mounting base or ring 34 and lid 36). 
Punge does not teach the first and second operating tabs.
 and second operating tabs on a periphery of the respective one of the lid and the base (Fig. 4 and 6; hook members 42, stem 44, and lever tabs 24), each operating tab having an actuation portion (Fig. 4; lever tabs 24; Column 4 lines 48-54) and an engagement portion (Fig. 4; hook members 42, stem 44; Column 4 lines 48-54), the engagement portion being moveable between an engagement position (Fig. 1 and 3, see Fig A below; Column 4 lines 48-54) and a disengagement position (Fig. 1 and 4, see Fig A below; Column 4 lines 48-54), wherein when the lid is in the closed positioned (Fig. 1 and 3, see Fig A below; Column 4 lines 48-54), the engagement portion is configured to engage the other of the lid (Fig. 1 and , see Fig A below) and the base in the engagement position (Fig. 1 and , see Fig A below), wherein when the lid is in the closed position (Fig. 1 and , see Fig A below), the engagement portion is configured to disengage from the other of the lid (Fig. 1 and 4; Column 4 lines 48-54) and the base in the disengagement position (Fig. 1 and 4; Column 4 lines 48-54), the actuation portion of the operating tab being configured to be resiliently deflectable radially outward relative to the respective one of the lid and the base to move the engagement portion to the disengagement position whereupon release of the actuation portion (Column 4 lines 48-54), the engagement portion returns to the engagement position (Column 4 lines 48-54).
	It would have been obvious to one of ordinary skill to modify the lid of Punge to accept the hook members 42 from Deubel and modify the base to incorporate the hook members 42, stem 44, and lever tabs 24.  Doing so, will allow the user to lock the closure (Column 5 lines 4-5).


    PNG
    media_image1.png
    424
    1239
    media_image1.png
    Greyscale

Fig. A


In regards to claim 2, Punge in view Deubel teaches the closure of claim 1 wherein the operating tabs are disposed on the lid (Deubel Fig. 4 and 6; hook members 42, stem 44, and lever tabs 24;It would have been obvious to one of ordinary skill in the art to place the tabs on the base of Punge as this would be a simple rearrangement of parts where the tabs would work equally as well. Note the MPEP Section VI. Portion A. [Revision June 2020 [R-10.2019]], 

In regards to claim 3, Punge in view Deubel as applied to claim 2 above teaches the closure of claim 2 wherein the operating tabs extend from a top of the lid (Deubel Fig. 1; hook members 42, stem 44, and lever tabs 24) and the engagement portion extends from a bottom of the lid (Deubel Fig. 1; hook members 42, stem 44).

In regards to claim 4, Punge in view Deubel teaches the closure of claim 3 wherein the engagement portion moves radially inward when moving to the disengagement position (Deubel Fig. 4 and 6; hook members 42, stem 44, and lever tabs 24; Column 4 lines 48-54).
In regards to claim 5, Punge in view Deubel teaches the closure of claim 3 wherein the base has a recess adapted (Punge Fig. 6; shoulder 46 and internal channel 48; Column 3 lines 44-47) and (Punge Fig. 6; shoulder 46 and internal channel 48; Column 3 lines 44-47).

In regards to claim 6, Punge in view Deubel teaches the closure of claim 5 wherein the base has a rim formed in the recess (Punge Fig. 6; shoulder 46 and internal channel 48; Column 3 lines 44-47).

In regards to claim 7, Punge in view Deubel teaches the closure of claim 6 wherein the engagement portion engages the rim in the engagement position (Deubel Fig. 3, 4, 6 and see Fig. A below; hook members 42, stem 44, and lever tabs 24; Column 4 lines 48-54).

In regards to claim 8, Punge in view Deubel teaches the closure of claim 1 wherein at least one of the base and the lid has an indicia area for promotional material (though Punge in view of Deubel does not explicitly teach indicia being placed on the base and lid of the enclose, this claim states that an area where indicia can be placed; with this understanding one of ordinary skill would look at the base wall 52 and mounting base or ring 34 then modify a label that would fit in these areas, also a large space on the top of the lid where one can place indicia [see Punge Fig. 2 and see Fig. B below; base wall 52]).


    PNG
    media_image2.png
    456
    680
    media_image2.png
    Greyscale

Fig. B


In regards claim 9, Punge in view Deubel teaches the closure of claim 1 wherein the operating tabs are diametrically opposite each other on an outer periphery of the respective one of the lid and the base (Deubel Fig. 4 and 6; hook members 42, stem 44, and lever tabs 24).

In regards to claim 10, Punge in view Deubel teaches the closure of claim 1 wherein the lid and the base are monolithically formed (Punge Fig. 4; mounting base or ring 34, lid 36, and hinge 38; for the monolithically formed limitation see column 2 line 51 and lines 60-61).

In regards to claim 11, Punge in view Deubel teaches the closure of claim 1 wherein the base has an internal groove that is dimensioned to receive a portion of the container in attaching the closure to the container (Punge Fig. 3; internal recess 40; Column 2 lines 63-65).
claim 12, Punge in view Deubel teaches the closure of claim 1 wherein the groove is configured to engage a beverage container having one of a class 200 end diameter, a class 202 end diameter, and a class 206/209/300 end diameter (see the 112 section of this office action/Punge Fig. 3; internal recess 40; Column 2 lines 63-65).

In regards to claim 13, Punge in view Deubel teaches the closure of claim 1 wherein the lid is pivotally connected to the base with a hinge (Punge Fig. 3; internal recess 40; Column 2 lines 63-65).

In regards to claim 14, Punge in view Deubel teaches the closure of claim 13 wherein the lid, the base, and the hinge are monolithically formed (Fig. 4; mounting base or ring 34, lid 36, and hinge 38; for the monolithically formed limitation see column 2 line 51 and lines 60-61).

In regards to claim 15, Punge in view Deubel teaches the closure of claim 1 wherein the operating tabs are disposed on the base (Deubel Fig. 4 and 6; hook members 42, stem 44, and lever tabs 24).

In regards to claim 16, Punge in view Deubel teaches the closure of claim 16 wherein the engagement portion moves radially outward when moving to the disengagement position (Deubel Fig. 4 and 6; hook members 42 stem 44; Column 4 lines 48-54).

In regards to claim 17, Punge in view Deubel teaches the closure of claim 15 wherein the base has a recess adapted and configured to receive the lid when the lid is in the closed position relative to the base (Punge Fig. 6; mounting base or ring 34, shoulder 46, and internal channel 48; Column 3 lines 44-47).
claim 18, Punge in view Deubel teaches the closure of claim 17 wherein the engagement portion engages an exposed surface of the lid when the lid is positioned in the recess of the base (Deubel Fig. 4 and 6, see Fig. A above, see Fig. C1 and C2 below; hook members 42 and stem 44).


    PNG
    media_image3.png
    424
    435
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    774
    509
    media_image4.png
    Greyscale

Fig. C1
Fig. C2



In regards to claim 19, Punge in view Deubel teaches the closure of claim 18 wherein the base has a rim formed in the recess adapted to support the lid when the lid is in the closed position relative to the base (Punge Fig. 6; mounting base or ring 34, shoulder 46, and internal channel 48; Column 3 lines 44-47).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERCE T DUNWOODY whose telephone number is (571)270-7529.  The examiner can normally be reached on Monday-Friday 7:30 a.m. to 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PIERCE T DUNWOODY/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735